DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
The USPTO has retrieved certified copies of papers required by 37 CFR 1.55.
These papers have been placed of record in the file.  A certified English translation is not currently required and has not been filed.  Filing of a certified English translation may become necessary during prosecution of this application, such as in the event of an interference or intervening reference.  Applicant is advised that should a certified English translation be required, a certified English translation of the foreign application must be submitted in order for applicant to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d).  See 37 CFR 41.154(b) and 41.202(e) or 37 CFR 1.55 and MPEP § 201.15, respectively.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the device" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
The claims include optional or alternative limitations recited in terms of
steps being performed, however they are also cast in terms of computing devices or
processors performing the steps based on executable instructions or program
instructions. The descriptive choices made in drafting these recitations renders it
impossible to clearly determine whether they intend to claim program instructions that
include instructing the processor to potentially perform all alternatives, though only some may be implemented, or if it is intended that the optionally or alternatively claimed steps are also optional or alternatively present in the program instructions or executable instructions.

Claim 29 recites “The system of claim 26, before implementing the steps of claim 26, the at least one processor is further directed to.”  This is unclear because claims 26 and 29 are both directed to a machine comprising a processor and memory wherein the processor executes instructions in memory that direct the processor to implement certain steps.  They are not directed to the process alone.  The steps are not the limitations, the coded instructions executed by the processor are the limitations.  This is further unclear because as instructions for the processor, the limitations of claim 29 must be read and executed by the processor before the limitations of claim 26, or the limitations of claim 26 would already have been implemented prior to the processor reading the instruction limitations in claim 29.  Claim 29 should therefore be amended to indicate that the instructions for the processor are read and executed by the processor prior to the reading and execution by the processor of the instructions in claim 26.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 21-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter) (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (step 2B).  Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 189 L. Ed. 2d 296, 2014 U.S. LEXIS 4303, 110 U.S.P.Q.2D (BNA) 1976, 82 U.S.L.W. 4508, 24 Fla. L. Weekly Fed. S 870, 2014 WL 2765283 (U.S. 2014); MPEP 2106.
Step 1:
In the instant case claims 21-29 are directed to a machine.  All claims are therefore within statutory categories.  See MPEP 2106.03, Eligibility Step 1.
Step 2A, Prong 1:
 These claims also recite, inter alia,
“obtain and store …a plurality of previous service requests placed by the user, wherein each of the plurality of previous service requests comprises order information including the type of requested service and at least one of a service time or a service location; … generate a service type prediction model based on the order information of the plurality of previous service requests; receive a service request including at least one of a currently service time or a currently service location from the user; and use the service type prediction model to predict the user's preferred service type.” Claim 21.

A careful analysis of the above limitations, each on its own and all together combined, results in the conclusion that each on its own recites an abstract idea and in combination they altogether simply recite a more detailed abstract idea.  The recited abstract idea falls within the grouping of abstract ideas described as mental processes such as concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  See MPEP 2106.04(a); 2019 Revised Patent Subject Matter Eligibility Guidance, Federal Register (84 FR 50), January 7, 2019 (2019 PEG); Step 2A1.  The claims must therefore be analyzed under the second prong of the 2019 PEG, step 2A (MPEP 2106.04(d)).
Step 2A, Prong 2:
In order to address prong 2 (MPEP 2106.04(d); 2019 PEG, Step2A2) we must identify whether there are any additional elements beyond the abstract ideas and determine whether those additional elements (if there are any) integrate the abstract idea into a practical application.  MPEP 2106.04(d); 2019 PEG, Step2A2, 84 FR 50.  The additional elements in the present claims are at least one storage medium storing executable instructions, at least one processor, and a device.  These additional elements have been considered individually, in combination, and altogether as a whole together with the functions they perform, e.g., the processor executes the instructions from the medium and the device used to store data.  None of the additional elements is described with any kind of particularity or specificity indicating that they are broadly defined generic elements.  Only the processor is recited as performing any activity and that is broadly and generally recited as performing all steps in terms of the intended results of functionally nonspecific activities.  These additional elements do not integrate the judicial exception into a practical application because the claims lack any showing indicating what the practical application is or to what the abstract elements are practically applied.  The substantive process is recited only by descriptions of abstract intended results of the steps without indicating any particular functional acts performed by any device or structural element to perform the steps or otherwise obtain the intended results.  The additional elements do not improve the processor, device, or other technology or technical field, they do not apply the judicial exception with or by use of a particular machine, they do not transform or reduce a particular article to a different state or thing, and they fail to apply or use the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  See MPEP 2106.05.
		The disclosure does not describe any improvements to the functioning of a computer or to any other technology or technical field.  This improvement would further need to be identifiable as the subject matter appearing in the claims. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies technical improvements realized by the claim over the prior art. The disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  MPEP 2106.05(a).
Claim limitations can integrate a judicial exception into a practical application by implementing the judicial exception with or using it in conjunction with a particular machine or manufacture that is integral to the claim.  A general purpose computer that applies a judicial exception by use of generic computer functions does not qualify as a particular machine.  Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014); MPEP 2106.05(b),(f).  There are no particular machines or manufactures identified in the present claims.  Claimed elements that are not abstract are identified broadly and generally as applying the method, and the method itself is described only by way of the intended functional results of unidentified activities, without reference to any particular functional acts or specific functions performed by any particularly identified machines, and without reference to its use in conjunction with any particular item of manufacture.
The claims do not effect the transformation or reduction of a particular article to a different state or thing.  Changing to a different state or thing means more than simply using an article or changing the location of an article.  A new or different function or use can be evidence that an article has been transformed.  Purely mental processes in which data, thoughts, impressions, or human based actions are "changed" are not considered a transformation.  MPEP 2106.05(c).
The claims do not apply or use the judicial exception in any other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  As a result the claim as a whole appears to be a drafting effort designed to monopolize the exception. MPEP 2106.05(e),(h).
The additional elements have not been found to integrate the abstract idea into a practical application.
Step 2B:
Although the additional elements have not been found to integrate the abstract idea into a practical application the claims could still be eligible if they recite additional elements that amount to an inventive concept (“significantly more” than the judicial exception).  MPEP 2106.05; 2019 PEG, step 2B.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the sparse additional elements of the claim are mere props supporting instructions to implement an abstract idea or other exception on a computer. MPEP 2106.05(f).  The claims invoke computers or other machinery merely as tools to perform an abstract process.  Simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more.  Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 2015 U.S. App. LEXIS 9721, 115 U.S.P.Q.2D (BNA) 1090 (Fed. Cir. 2015) (“relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.”); MPEP 2106.05(f)(2). The elements are recited at a high level of generality, merely implement abstract ideas using generic computers, and fail to present a technical solution to a technical problem created by the use of the surrounding technology.  Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself.  See Ret. Capital Access Mgmt. Co. v. U.S. Bancorp, 611 Fed. Appx. 1007, 2015 U.S. App. LEXIS 14351 (Fed. Cir. 2015) (“It may be very clever; it may be very useful in a commercial context, but they are still abstract ideas,” said Circuit Judge Alan Lourie.).  MPEP 2106.05(h).
No technical problem is indicated and the claims are not directed to a technical solution to such a problem.  This conclusion is supported by applicant's disclosure, which elaborates upon the performance of the presently claimed method at length by describing the mental processes (including observations, evaluations, judgments, and opinions) in great detail while only incidentally or tangentially explaining the preexisting (prior art) computer equipment, without identifying any technical problem that arises within said equipment and without offering a technical solution to any such problem.  It ultimately only describes the abstract idea while indicating the intention to “apply it.”  The claimed subject matter merely takes advantage of an opportunity created by computers to use them as a tool for implementing a business plan, rather than solving a problem created by the computers.  An equivalent business plan could be implemented without a computer (though it might be more cumbersome), and in any case merely confining the abstract idea to a particular field is insufficient to render it eligible subject matter.  The claimed invention is patent ineligible because the innovative aspect (if there is one) is an entrepreneurial rather than a technological one.  Bilski v. Kappos, 130 S. Ct. 3218, 3245; 177 L. Ed. 2d 792, 822; 2010 U.S. LEXIS 5521, 73; 95 U.S.P.Q.20 (BNA) 1001 (2010) (citing Merges, Property Rights for Business Concepts and Patent System Reform, 14 Berkeley Tech. L. J. 577, 585 (1999)); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. Nov. 14, 2014) (“A rule holding that claims are impermissibly abstract if they are directed to an entrepreneurial objective, such as methods for increasing revenue, minimizing economic risk, or structuring commercial transactions, rather than a technological one, would comport with the guidance provided in both Alice and Bilski.” Mayer, J, concurring).
Finally, dependent claims 22-29 do not add "significantly more" to establish eligibility because they merely recite additional abstract ideas that further describe the manipulation and identification of data used in implementing the abstract idea.  A more detailed abstract idea is still abstract.  PricePlay.com, Inc. v. AOL Adver., Inc., 627 Fed. Appx. 925, 2016 U.S. App. LEXIS 611, 2016 WL 80002 (Fed. Cir. Jan. 7, 2016) (in addressing a bundle of abstract ideas stacked together during oral argument, U.S. Circuit Judge Kimberly Moore said, "All of these ideas are abstract…. It’s like you want a patent because you combined two abstract ideas and say two is better than one.").
All of the above leads to the conclusion that additional claim elements do not provide meaningful limitations to transform the claimed subject matter into significantly more than an abstract idea.  MPEP 2106.05; 2019 PEG, step 2B.  As a result the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter because they recite an abstract idea without being directed to a practical application, and they do not amount to significantly more than the abstract idea.  MPEP 2106.05; 2019 PEG, supra.
The preceding analysis applies to all statutory categories of invention.  Accordingly, claims 21-29 are rejected as ineligible for patenting under 35 USC 101 based upon the same analysis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beijing Baidu (IDS filed 26 February 2020; CN 106897919 A).
Claim 21. A system for recommending a service type to a user, comprising: 	●	at least one storage medium including a set of instructions (see at least p.3 ¶¶9-10, p.4 ¶1); and	●	 at least one processor (see at least p.3 ¶¶9, 11; p.19 ¶6) configured to communicate with the at least one storage medium, wherein when executing the set of instructions, the at least one processor is directed to:	●	obtain and store in the device a plurality of previous service requests placed by the user, wherein each of the plurality of previous service requests comprises order information including the type of requested service and at least one of a service time or a service location (see at least abstract, p.2 ¶¶7, 10, 15-16, 18-20; p.5 ¶8, p.13 ¶4);	●	use the processor to generate a service type prediction model based on the order information of the plurality of previous service requests (see at least abstract, p.1 claim 1, p.2 ¶¶7, 10 “type prediction model is ordered by the history with least two users with car. The use car scene information of single information association and use car type corresponding with History Order information”);	●	receive a service request including at least one of a currently service time or a currently service location from the user (see at least p.2 ¶1 “the current usage scenario on all kinds of use car products,” p.4 claim 10 “detecting user's search objective, present system time, the identity of the user, current geographic are obtained,” p.5 ¶9.  Please note: The phrase "at least one of" precedes the recitation of alternative or optional limitations only one of which is required.  Language claiming elements in the alternative is anticipated by the presence of any single alternative.  Beyond that it does not result in any further limitation because it merely represents contingencies that are not required.  Applicant(s) are reminded that optional or conditional elements do not narrow the claims because they can always be omitted. See e.g. MPEP §2111.04 "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure."; and In re Johnston, 435 F.3d 1381,77 USPQ2d 1788, 1790 (Fed. Cir. 2006) ("As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted.").); and	●	 use the service type prediction model to predict the user's preferred service type (see at least abstract, p.6 ¶3 “time of using cars classification refers to the classification of the time period of user's choice for traveling car service,” p.12 ¶5).Claim 22. The system of claim 21, wherein the preferred service type has its own user interface, and at least one processor is further directed to provide the preferred service type user interface to the user (see at least p.2 ¶15 “according to the use car object, call and match Application programming interfaces API, obtain the objective scene information,” p.5 ¶9, p.8 ¶¶1, 5).Claim 23. The system of claim 21, wherein the service location includes a specific location or a statistical geographic area including the specific location (see at least p.4 claim 10 “detecting user's search objective, … current geographic are obtained Positional information,” p.5 ¶9 “present system … current geographic position information and target ground according to the user Point,” p.5 ¶11 “current geographic position information and the objective are input.”  Please note: see previous comments regarding alternative limitations and rejection under 35 USC 112(b).  Because the location and time are alternatives that may or may not be required this claim, in addition to itself being potentially not required, also includes additional alternative limitations neither of which may therefore be required.).Claim 24. The system of claim 21, wherein the service time includes a specific time point or a targeted statistical time period including the specific time point (see at least p.6 ¶3 “time of using cars classification refers to the classification of the time period of user's choice for traveling car service,” p.8 ¶4 “The specific time of using cars is parsed ln the timestamp,” p.9 ¶5.  Please note: see previous comments regarding alternative limitations and rejection under 35 USC 112(b).  Because the location and time are alternatives that may or may not be required this claim, in addition to itself being potentially not required, also includes additional alternative limitations neither of which may therefore be required.).Claim 25. The system of claim 21, wherein the service type prediction model is based on at least one of Markov model, Gaussian model, mixed Gaussian model, Bayesian model (see at least p.3 claim 7, p.6 ¶¶5-6, p.18¶13-p.19¶1.  Please note: The phrase "at least one of" precedes the recitation of alternative or optional limitations only one of which is required.  Language claiming elements in the alternative is anticipated by the presence of any single alternative.  Beyond that it does not result in any further limitation because it merely represents contingencies that are not required.  Applicant(s) are reminded that optional or conditional elements do not narrow the claims because they can always be omitted. See e.g. MPEP §2111.04 "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure."; and In re Johnston, 435 F.3d 1381,77 USPQ2d 1788, 1790 (Fed. Cir. 2006) ("As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted.").).Claim 26. The system of claim 21, wherein the service type prediction model is generated by:	●	performing clustering analysis on the types of the services requested on the basis of corresponding at least one of the service time or the service location to obtain a mixed Gaussian model for each service type, and determining, according to the mixed Gaussian model, a probability density value for each type of service, wherein the user's preferred service type is predicted based on the probability density values (see at least pp.3-4 claim 7 (describing build of Bayesian model), p.6 ¶6, p.18¶13-p19¶1.  Please note: the “Gaussian” models are not described in the specification with any specificity as to distinguish between what applicant identifies as “Bayesian models” versus “Gaussian models.”  In the art (and using Patent terminology) Bayesian could be considered a species while Gaussian would be the genus.  This is not a perfect analogy, but for example a Bayesian model could utilize a Gaussian distribution.  The terms are used in the specification to identify models without any further definitions to distinguish them from each other, therefore they must be understood only to encompass what would generally be known to a person of ordinary skill in the art.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Beijing Baidu (IDS filed 26 February 2020; CN 106897919 A) in view of CHEN (CA 2 975 002).		Beijing Baidu teaches all of the above as noted in the rejection under 35 USC 102, but does not explicitly disclose designating the type of service that has the highest first probability value as the user’s preferred service type.  Chen also teaches a) recommending a service type to a user, b) based on previous service requests, c) by obtaining and storing a plurality of previous service requests comprising order information, and d) generating a service type prediction model, and also teaches designating the type of service that has the highest first probability value as the user’s preferred service type.  Beijing Baidu in view of Chen discloses:Claim 27. The system of claim 26, wherein the user's preferred service type is predicted by:	●	using a Bayesian model and the probability density value to determine a first probability value for each type of service (see at least Beijing Baidu pp.3-4 claim 7 (describing build of Bayesian model), p.6 ¶¶5-6, p.18¶13-p19¶1); and	●	 designating the type of service that has the highest first probability value as the user's preferred service type (see at least Chen ¶0076 “rule may be based on a probability, …. ranking unit 370 may rank … probability of occurrences of the departure locations and/or the destinations of the historical orders and send the order to the passenger terminal device 120 and/or the driver terminal device 140 for selection based on the number of occurrences from high to low….  ranking process that satisfies a preset condition. The preset condition may include a highest,” ¶0182 “The user may determine his/her requirement of travels based on internal or external conditions. For example, if the current location of the passenger is at home during working hours on weekdays, the passenger may most likely to choose to take a taxi to the company,” ¶0188 “a travel route with the highest probability in the list of the travel routes may be designated as a default”).Claim 28. The system of claim 27, wherein designating the type of service that has the highest first probability value as the user's preferred service type includes:	●	determining the type of service that has the highest first probability value and if the highest first probability value is larger than or equal to a first preset threshold (see at least Chen ¶¶0130, 0135-0136 “if … the highest score is greater than a particular first threshold, … the historical destination may be designated as a default destination”); and	●	 if the highest first probability value is larger than or equal to the first preset threshold, designating and recommending the type of service that has the highest first probability value as the user's preferred service type (see at least Chen ¶¶0130, 0135-0136).Claim 29. The system of claim 26, before implementing the steps of claim 26, the at least one processor is further directed to:	●	determine the frequency of each service type based on the order information of the plurality of previous service requests placed by the user to generate a Markov model (see at least Chen ¶0071 “group historical orders based on … frequencies of use of the locations in the orders (e.g., the number of historical orders that relate to a particular departure location and the current location) during a particular time period. The result generated … may be further sent to … processing module 210 …. The processing module 210 may process the result.,” ¶0168 “a process of building a POI classification model according to some embodiments of the present disclosure,” ¶0176 “model training unit 395 may generate a location classifier by taking the multiple feature texts as training data to train the location classifier. In some embodiments, the model training unit 395 may train the location classifier using a naive Bayesian algorithm.”  Please note: see previous comments regarding alternative limitations and lack of disclosure concerning express distinctions between statistical approaches, distributions, and modelling types.  It is examiner’s position that switching between standard modelling approaches would have been obvious and that no unexpected result between using one or the other has been disclosed.);	●	obtain a second probability value for each service type by inputting the immediate previous service type requested by the user into the Markov model (see at least Chen ¶0074 “calculate probabilities of occurrence of departure locations and/or destinations of historical orders (e.g., probabilities that departure locations and/or destinations of historical orders are selected in the historical orders”);	●	determine the service type that has the highest second probability value and if the highest second probability value is larger than or equal to a second preset threshold (see at least Chen ¶¶0135-0136 “If the ratio is greater than a second threshold, the historical destination with the highest score may be designated as the default destination,” ¶¶0137-0138).  Please note: although the reference includes extended discussion of both first and second thresholds, it is also examiner's position that it would have been obvious to one having ordinary skill in the art at the time of the invention to repeat a step because mere repetition of a step has been held to involve only routine skill in the art.  A person of ordinary skill in the art would have considered this repetition obvious to try.); and	●	 if the highest second probability value is larger than or equal to the second preset threshold, designate and recommend the service type that has the highest second probability value as the user's preferred service type, or if the highest second probability value is smaller than the second preset threshold, perform the steps of claim 26 (see at least Chen ¶¶0135-0136, ¶¶0137-0138).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention (for pre-AIA  applications) or filing (for applications filed under the AIA ) to modify the method of Beijing Baidu to include designating the type of service that has the highest first probability value as the user’s preferred service type, as taught by Chen since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable and would result in an improvement.  This is because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features even from a variety of technical fields into methods and systems implemented using similar technological structures (i.e., generic computer and/or network hardware such as processors, servers, etc.).  In this case the areas of technical endeavor are nonetheless similar and overlapping.
Applicant has not disclosed that the added feature solves any stated problem or is for any particular purpose beyond the performance of the functions they performed separately and since each element and its function are shown in the prior art the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  It would therefore have been an obvious matter of design choice to include the feature from Chen in the method of Beijing Baidu.  Furthermore the combination solved no long felt need.  Incorporating cumulative known features is additionally obvious to one of ordinary skill in the art because doing so increases commercial use of a method by attracting users that previously might have chosen between one of the previously known methods.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
●.	Richard, Pub. No. US 2013/0041696 A1: teaches prediction of an itinerary and making recommendations based thereon.
●	Diaz et al., Pub. No. US 2008/0189148 A1: teaches defaulting to different interfaces based on anticipated mode of travel.
●	Liu, Pub. No. US 2018/0314998 A1: teaches predicting demand for multiple transportation service options based on region and time for positioning of providers for selection by users.
●	Brice et al., Pub. No. US 2007/0073562 A1: teaches gathering data from multiple users to optimize a travel schedule.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122. The examiner can normally be reached Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        September 29, 2022